In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                         No. 21-1547V
                                        UNPUBLISHED


    VERONICA MENDOZA,
                                                             Chief Special Master Corcoran
                        Petitioner,
    v.                                                       Filed: September 2, 2022

    SECRETARY OF HEALTH AND                                  Motion for decision; Dismissal;
    HUMAN SERVICES,                                          Tdap Vaccine; MMR Vaccine;
                                                             Varicella vaccine; Guillain-Barré
                        Respondent.                          syndrome (“GBS”); vaccine received
                                                             outside United States


Laura Levenberg, Muller Brazil, LLP, Dresher, PA, for Petitioner.

Heather L. Pearlman, U.S. Department of Justice, Washington, DC, for Respondent.

                                               DECISION1

       On July 6, 2021, Veronica Mendoza filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. § 300aa—10 through 34,2
(the “Vaccine Act”). Ms. Mendoza alleged that she developed Guillain-Barré syndrome
(“GBS”) after receiving Tdap, MMR, and varicella vaccinations on July 18, 2018. ECF
No. 1.

        On August 4, 2022, Ms. Mendoza filed a motion for a decision dismissing the
petition. For the reasons set forth below, Ms. Mendoza’s motion is GRANTED, and this
case is DISMISSED.

       In the petition, Ms. Mendoza alleged that she developed GBS after receiving the
three vaccinations on July 18, 2018, at Servicios Medicos de la Frontera, a “clinic
approved by the U.S. Department of State to treat Mexican citizens prior to their
1Although I have not formally designated this Decision for publication, I am required to post it on the United
States Court of Federal Claims' website because it contains a reasoned explanation for the action in this
case, in accordance with the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal
Management and Promotion of Electronic Government Services). This means the Decision will be
available to anyone with access to the internet. In accordance with Vaccine Rule 18(b), Petitioner has
14 days to identify and move to redact medical or other information, the disclosure of which would constitute
an unwarranted invasion of privacy. If, upon review, I agree that the identified material fits within this
definition, I will redact such material from public access.

2National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for ease
of citation, all “Sec.” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
immigrant visa interview in Juarez, Mexico.” ECF No. 1; exhibit 7 ¶ 2 (affidavit). The
vaccination document indicated that Petitioner had received the three vaccinations on
the date alleged but did not contain any additional identifying information for the
vaccinations, such as manufacturer, brand name, lot number, etc. Exhibit 1.

       After the initial review of the case, an order issued on December 9, 2021,
requiring Petitioner to, inter alia, provide additional evidence concerning the
manufacturer of the vaccines because the vaccines were administered outside the
United States. Sec. 11(c)(1)(B)(III) (for vaccines received outside the United States,
requiring that the “vaccine[s] [were] manufactured by a vaccine manufacturer located in
the United States”); ECF No. 8.

      Ms. Mendoza received multiple extensions of time to pursue additional medical
records.

        On August 4, 2022, Ms. Mendoza filed a motion for a decision dismissing the
petition stating that she is “unable to obtain proof that the vaccine administered was
manufactured in the United States.” ECF No. 17.

       To receive compensation under the National Vaccine Injury Compensation
Program for vaccines administered outside the United States, a petitioner must prove
that the “vaccine[s] [were] manufactured by a vaccine manufacturer located in the
United States.” Sec. 11(c)(1)(B)(III). Ms. Mendoza established that she received the
vaccines at issue outside the United States, i.e., in Juarez, Mexico, but has conceded
that she cannot establish that the vaccines were manufactured by a vaccine
manufacturer located in the United States.

       Thus, Petitioner has failed to establish entitlement to compensation in the
Vaccine Program. This case is dismissed for insufficient proof. The clerk shall
enter judgment accordingly.3

IT IS SO ORDERED.

                                                   s/Brian H. Corcoran
                                                   Brian H. Corcoran
                                                   Chief Special Master




3If Petitioner wishes to bring a civil action, she must file a notice of election rejecting the judgment
pursuant to § 21(a) “not later than 90 days after the date of the court’s final judgment.”

                                                       2